UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-07076 Wilshire Mutual Funds, Inc. (Exact name of registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Jamie B. Ohl, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Item 1.Schedule of Investments Wilshire Mutual Funds, Inc. Large Company Growth Portfolio September 30, 2011 Schedule of Investments (Unaudited) Shares Value COMMON STOCK — 98.2% †† Consumer Discretionary — 17.3% Amazon.com, Inc. † $ Apollo Group, Inc., ClassA † AutoZone, Inc. † Bally Technologies, Inc. † Bed Bath & Beyond, Inc. † Brinker International, Inc. Burberry Group PLC ADR CBS Corp., ClassB Chipotle Mexican Grill, Inc., ClassA † Coach, Inc. Dick's Sporting Goods, Inc. † DIRECTV, ClassA † Discovery Communications, Inc., ClassC † DISH Network Corp., ClassA † Dollar Tree, Inc. † Expedia, Inc. Fortune Brands, Inc. Gap, Inc. (The) Guess?, Inc. Harley-Davidson, Inc. International Game Technology Interpublic Group of Cos., Inc. (The) ITT Educational Services, Inc. † Johnson Controls, Inc. Kohl's Corp. Las Vegas Sands Corp. † Ltd. Brands, Inc. Lululemon Athletica, Inc. † Mattel, Inc. McDonald's Corp. News Corp., ClassA NIKE, Inc., ClassB Nordstrom, Inc. Omnicom Group, Inc. PetSmart, Inc. priceline.com, Inc. † PVH Corp. Scripps Networks Interactive, Inc., ClassA Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Tiffany & Co. Time Warner Cable, Inc., ClassA TJX Cos., Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. † Urban Outfitters, Inc. † Virgin Media, Inc. Walt Disney Co. (The) Weight Watchers International, Inc. Wynn Resorts, Ltd. Consumer Staples — 10.3% Avon Products, Inc. British American Tobacco PLC ADR Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Colgate-Palmolive Co. Constellation Brands, Inc., ClassA † Costco Wholesale Corp. Shares Value Consumer Staples — 10.3% (continued) Diageo PLC ADR $ Estee Lauder Cos., Inc. (The), ClassA Green Mountain Coffee Roasters, Inc. † Hansen Natural Corp. † Herbalife, Ltd. Lorillard, Inc. Mead Johnson Nutrition Co., ClassA PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. (The) Sysco Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Energy — 8.3% Anadarko Petroleum Corp. Brigham Exploration Co. † Cabot Oil & Gas Corp. Cameron International Corp. † Cobalt International Energy, Inc. † Concho Resources, Inc. † Continental Resources, Inc. † Core Laboratories NV Dresser-Rand Group, Inc. † Exxon Mobil Corp. Hess Corp. Murphy Oil Corp. Noble Energy, Inc. Occidental Petroleum Corp. Oceaneering International, Inc. Oil States International, Inc. † Quicksilver Resources, Inc. † Schlumberger, Ltd. SEACOR Holdings, Inc. SM Energy Co. Superior Energy Services, Inc. † Tidewater, Inc. Weatherford International, Ltd. † Whiting Petroleum Corp. † Financials — 3.3% CB Richard Ellis Group, Inc., ClassA † CBOE Holdings, Inc. CME Group, Inc., ClassA Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) IntercontinentalExchange, Inc. † 78 Marsh & McLennan Cos., Inc. People's United Financial, Inc. Public Storage Ventas, Inc. Visa, Inc., ClassA Waddell & Reed Financial, Inc., ClassA Washington Federal, Inc. Health Care — 14.5% Abbott Laboratories Alexion Pharmaceuticals, Inc. † Allergan, Inc. Amylin Pharmaceuticals, Inc. † Baxter International, Inc. Becton Dickinson and Co. Biogen Idec, Inc. † BioMarin Pharmaceutical, Inc. † Wilshire Mutual Funds, Inc. Large Company Growth Portfolio September 30, 2011 Schedule of Investments (Unaudited) Shares Value Health Care — 14.5% (continued) Bristol-Myers Squibb Co. $ Celgene Corp. † Cerner Corp. † Cooper Cos., Inc. (The) Covance, Inc. † DENTSPLY International, Inc. Edwards Lifesciences Corp. † Express Scripts, Inc., ClassA † Forest Laboratories, Inc. † Gilead Sciences, Inc. † IDEXX Laboratories, Inc. † Intuitive Surgical, Inc. † Johnson & Johnson Laboratory Corp. of America Holdings † LifePoint Hospitals, Inc. † Medco Health Solutions, Inc. † Mednax, Inc. † Mettler-Toledo International, Inc. † Myriad Genetics, Inc. † NuVasive, Inc. † Patterson Cos., Inc. Perrigo Co. Pharmaceutical Product Development, Inc. Pharmasset, Inc. † Regeneron Pharmaceuticals, Inc. † ResMed, Inc. † SXC Health Solutions Corp. † Techne Corp. Tenet Healthcare Corp. † United Therapeutics Corp. † Vertex Pharmaceuticals, Inc. † WellPoint, Inc. Industrials — 11.1% 3M Co. Alliant Techsystems, Inc. Boeing Co. (The) Caterpillar, Inc. CH Robinson Worldwide, Inc. Crane Co. Cummins, Inc. Deere & Co. Donaldson Co., Inc. Emerson Electric Co. Expeditors International of Washington, Inc. Fastenal Co. FedEx Corp. Fluor Corp. General Dynamics Corp. Graco, Inc. Honeywell International, Inc. Illinois Tool Works, Inc. JB Hunt Transport Services, Inc. Joy Global, Inc. KAR Auction Services, Inc. † Landstar System, Inc. Lincoln Electric Holdings, Inc. Norfolk Southern Corp. Polypore International, Inc. † Regal-Beloit Corp. Robert Half International, Inc. Rockwell Automation, Inc. Terex Corp. † Shares Value Industrials — 11.1% (continued) Textron, Inc. $ Toro Co. (The) TransDigm Group, Inc. † Union Pacific Corp. United Parcel Service, Inc., ClassB Verisk Analytics, Inc., ClassA † WESCO International, Inc. † Information Technology — 27.6% Acme Packet, Inc. † Altera Corp. ANSYS, Inc. † Apple, Inc. † ARM Holdings PLC ADR Atmel Corp. † Baidu, Inc. ADR † BMC Software, Inc. † Broadcom Corp., ClassA Citrix Systems, Inc. † Cognizant Technology Solutions Corp., ClassA † Cypress Semiconductor Corp. Dell, Inc. † EMC Corp. † Equinix, Inc. † F5 Networks, Inc. † Factset Research Systems, Inc. First Solar, Inc. † Google, Inc., ClassA † IAC/InterActive Corp. † Intel Corp. International Business Machines Corp. KLA-Tencor Corp. Lexmark International, Inc., ClassA † Mastercard, Inc., ClassA Microsoft Corp. NeuStar, Inc., ClassA † Novellus Systems, Inc. † OpenTable, Inc. † Oracle Corp. Paychex, Inc. QUALCOMM, Inc. Salesforce.com, Inc. † Tech Data Corp. † Texas Instruments, Inc. VeriSign, Inc. Western Union Co. (The) Materials — 5.7% Air Products & Chemicals, Inc. Cabot Corp. CF Industries Holdings, Inc. Compass Minerals International, Inc. Cytec Industries, Inc. Domtar Corp. Dow Chemical Co. (The) Freeport-McMoRan Copper & Gold, Inc. Greif, Inc., ClassA Intrepid Potash, Inc. † Monsanto Co. Mosaic Co. Newmont Mining Corp. Packaging Corp. of America Potash Corp. of Saskatchewan, Inc. Wilshire Mutual Funds, Inc. Large Company Growth Portfolio September 30, 2011 Schedule of Investments (Unaudited) Shares Value Materials — 5.7% (continued) Praxair, Inc. $ Royal Gold, Inc. Telecommunication Services — 0.1% Verizon Communications, Inc. Utilities — 0.0% National Fuel Gas Co. Total Common Stock (Cost $142,939,398) SHORT-TERM INVESTMENT — 1.8% Northern Institutional Government Select 0.01% (a) Total Short-Term Investment (Cost $2,804,002) Total Investments — 100.0% (Cost $145,743,400)‡ Other Assets & Liabilities, Net — 0.0% ) NET ASSETS — 100.0% $ ADR — American Depositary Receipt PLC— Public Limited Company † Non-income producing security. †† Narrow industries are used for compliance purposes, whereas broad sectors are utilized for reporting. ‡ At September 30, 2011, the tax basis cost of the Portfolio's investments was $145,743,400, and the unrealized appreciation and depreciation were $25,496,884and $(13,833,654)respectively. (a) Rate shown is the 7-day effective yield as of September 30, 2011. As of September 30, 2011, all of the Portfolio’s investments were considered Level 1. For the period ended September 30, 2011, there have been no transfers between Level 1 and Level 2 assets and liabilities. For information regarding the Portfolio's policy regarding valuation of investments and other significant accounting policies, please refer to the Portfolio's most recent semi-annual and annual financial statements WIL-QH-001-0600 Wilshire Mutual Funds, Inc. Large Company Value Portfolio September 30, 2011 Schedule of Investments (Unaudited) Shares Value COMMON STOCK — 99.1% †† Consumer Discretionary — 11.9% Apollo Group, Inc., ClassA † $ Blyth, Inc. CBS Corp., ClassB CSS Industries, Inc. Dillard's, Inc., ClassA DIRECTV, ClassA † DISH Network Corp., ClassA † Exceed Co., Ltd. † Flexsteel Industries, Inc. Foot Locker, Inc. Fortune Brands, Inc. General Motors Co. † Harley-Davidson, Inc. ITT Educational Services, Inc. † J.C. Penney Co., Inc. Jakks Pacific, Inc. Lear Corp. Macy's, Inc. Multimedia Games, Inc. † Omnicom Group, Inc. Polaris Industries, Inc. PVH Corp. Quiksilver, Inc. † Signet Jewelers, Ltd. Standard Motor Products, Inc. Staples, Inc. Viacom, Inc., ClassB Wyndham Worldwide Corp. Wynn Resorts, Ltd. Consumer Staples — 5.8% Avon Products, Inc. CVS Caremark Corp. Herbalife, Ltd. Lorillard, Inc. Molson Coors Brewing Co., ClassB Philip Morris International, Inc. Schiff Nutrition International, Inc. † Smithfield Foods, Inc. † Energy — 13.9% Anadarko Petroleum Corp. Apache Corp. BP PLC ADR Chevron Corp. ConocoPhillips Denbury Resources, Inc. † Exxon Mobil Corp. Marathon Petroleum Corp. National Oilwell Varco, Inc. Oil States International, Inc. † Royal Dutch Shell PLC ADR, ClassB Royal Dutch Shell PLC ADR, ClassA Valero Energy Corp. Financials — 25.0% ACE, Ltd. Aflac, Inc. Allstate Corp. (The) Shares Value Financials — 25.0% (continued) American Equity Investment Life Holding Co. $ American Express Co. American International Group, Inc. † Annaly Capital Management, Inc. Axis Capital Holdings, Ltd. Bank of America Corp. Calamos Asset Management, Inc., ClassA Capital One Financial Corp. Cash America International, Inc. Citigroup, Inc. CNO Financial Group, Inc. † Commerce Bancshares, Inc. Diamond Hill Investment Group, Inc. Discover Financial Services Fidelity National Financial, Inc., ClassA Fifth Third Bancorp Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Huntington Bancshares, Inc. Interactive Brokers Group, Inc., ClassA JPMorgan Chase & Co. KeyCorp Lincoln National Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Morgan Stanley PNC Financial Services Group, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc., ClassA SL Green Realty Corp. SLM Corp. State Street Corp. Travelers Cos., Inc. (The) UBS AG Visa, Inc., ClassA XL Group PLC, ClassA Health Care — 11.8% Abbott Laboratories Aetna, Inc. Biogen Idec, Inc. † Bristol-Myers Squibb Co. CIGNA Corp. Eli Lilly & Co. Humana, Inc. McKesson Corp. Merck & Co., Inc. Pfizer, Inc. UnitedHealth Group, Inc. Zimmer Holdings, Inc. † Industrials — 8.7% Caterpillar, Inc. Consolidated Graphics, Inc. † Cummins, Inc. Eaton Corp. General Electric Co. Hertz Global Holdings, Inc. † Huntington Ingalls Industries, Inc. † KBR, Inc. Wilshire Mutual Funds, Inc. Large Company Value Portfolio September 30, 2011 Schedule of Investments (Unaudited) Shares Value Industrials — 8.7% (continued) L-3 Communications Holdings, Inc., Class3 $ 22 Layne Christensen Co. † Lockheed Martin Corp. Masco Corp. Northrop Grumman Corp. Owens Corning † Standard Register Co. (The) Timken Co. Tredegar Corp. Tyco International, Ltd. URS Corp. † Information Technology — 9.2% Accenture PLC, ClassA Alcatel-Lucent ADR † Apple, Inc. † Atmel Corp. † Broadcom Corp., ClassA CA, Inc. Computer Sciences Corp. Cray, Inc. † Dell, Inc. † Dynamics Research Corp. † Electronic Arts, Inc. † EMC Corp. † Hewlett-Packard Co. 14 Hutchinson Technology, Inc. † 27 International Business Machines Corp. Lexmark International, Inc., ClassA † Microsoft Corp. 90 PRGX Global, Inc. † Symantec Corp. † TE Connectivity, Ltd. Vishay Intertechnology, Inc. † 42 Vishay Precision Group, Inc. † Western Digital Corp. † Materials — 5.5% Agrium, Inc. Alcoa, Inc. Buckeye Technologies, Inc. CF Industries Holdings, Inc. Domtar Corp. Freeport-McMoRan Copper & Gold, Inc. Huntsman Corp. KapStone Paper and Packaging Corp. † Mosaic Co. Noranda Aluminum Holding Corp. † PH Glatfelter Co. PPG Industries, Inc. Sherwin-Williams Co. (The) Telecommunication Services — 3.0% AT&T, Inc. Telephone & Data Systems, Inc. Utilities — 4.3% Ameren Corp. American Water Works Co., Inc. Edison International Entergy Corp. Shares Value Utilities — 4.3% (continued) Exelon Corp. $ FirstEnergy Corp. NiSource, Inc. Pepco Holdings, Inc. Portland General Electric Co. PPL Corp. Total Common Stock (Cost $29,794,254) SHORT-TERM INVESTMENT — 0.9% Northern Institutional Government Select 0.01% (a) Total Short-Term Investment (Cost $260,917) Total Investments — 100.0% (Cost $30,055,171)‡ Other Assets & Liabilities, Net — 0.0% ) NET ASSETS — 100.0% $ ADR — American Depositary Receipt PLC— Public Limited Company † Non-income producing security. †† Narrow industries are used for compliance purposes, whereas broad sectors are utilized for reporting. ‡ At September 30, 2011, the tax basis cost of the Portfolio's investments was $30,055,171, and the unrealized appreciation and depreciation were $2,090,895 and $(3,572,310) respectively. (a) Rate shown is the 7-day effective yield as of September 30, 2011. As of September 30, 2011, all of the Portfolio’s investments were considered Level 1. For the period ended September 30, 2011, there have been no transfers between Level 1 and Level 2 assets and liabilities. For information regarding the Portfolio's policy regarding valuation of investments and other significant accounting policies, please refer to the Portfolio's most recent semi-annual and annual financial statements WIL-QH-001-0600 Wilshire Mutual Funds, Inc. Small Company Growth Portfolio September 30, 2011 Schedule of Investments (Unaudited) Shares Value COMMON STOCK — 99.4% †† Consumer Discretionary — 12.9% AFC Enterprises, Inc. † $ American Public Education, Inc. † America's Car-Mart, Inc. † Ameristar Casinos, Inc. ANN, Inc. † Ascena Retail Group, Inc. † Blue Nile, Inc. † Brunswick Corp. Buckle, Inc. (The) Cabela's, Inc. † Cheesecake Factory, Inc. (The) † Cherokee, Inc. Coinstar, Inc. † Cost Plus, Inc. † Cracker Barrel Old Country Store, Inc. Crocs, Inc. † Dana Holding Corp. † Domino's Pizza, Inc. † Ethan Allen Interiors, Inc. Express, Inc. Finish Line, Inc. (The), ClassA Global Sources, Ltd. † Hibbett Sports, Inc. † HSN, Inc. Iconix Brand Group, Inc. † iRobot Corp. † JOS A Bank Clothiers, Inc. † Modine Manufacturing Co. † Monro Muffler Brake, Inc. Overstock.com, Inc. † Polaris Industries, Inc. Rue21, Inc. † Scholastic Corp. Select Comfort Corp. † Shutterfly, Inc. † Six Flags Entertainment Corp. Sotheby's Sturm Ruger & Co., Inc. Tenneco, Inc. † True Religion Apparel, Inc. † Vera Bradley, Inc. † Warnaco Group, Inc. (The) † Zumiez, Inc. † Consumer Staples — 4.2% Boston Beer Co., Inc., ClassA † Darling International, Inc. † Medifast, Inc. † Nature's Sunshine Products, Inc. † Nu Skin Enterprises, Inc., ClassA Omega Protein Corp. † Pricesmart, Inc. Revlon, Inc., ClassA † Ruddick Corp. Smart Balance, Inc. † Susser Holdings Corp. † TreeHouse Foods, Inc. † USANA Health Sciences, Inc. † Energy — 9.0% Apco Oil and Gas International, Inc. Approach Resources, Inc. † Berry Petroleum Co., ClassA Shares Value Energy — 9.0% (continued) Callon Petroleum Co. † $ Clayton Williams Energy, Inc. † Complete Production Services, Inc. † Crosstex Energy, Inc. CVR Energy, Inc. † Dril-Quip, Inc. † Energy XXI Bermuda, Ltd. † Evolution Petroleum Corp. † Global Geophysical Services, Inc. † Golar LNG, Ltd. Gulfmark Offshore, Inc., ClassA † Gulfport Energy Corp. † Lufkin Industries, Inc. Mitcham Industries, Inc. † Newpark Resources, Inc. † Northern Oil and Gas, Inc. † Oasis Petroleum, Inc. † Petroquest Energy, Inc. † Rosetta Resources, Inc. † Swift Energy Co. † Vaalco Energy, Inc. † W&T Offshore, Inc. Western Refining, Inc. † Willbros Group, Inc. † World Fuel Services Corp. Financials — 2.8% Advance America Cash Advance Centers, Inc. American Equity Investment Life Holding Co. Bank of Marin Bancorp Credit Acceptance Corp. † Diamond Hill Investment Group, Inc. FPIC Insurance Group, Inc. † Hatteras Financial Corp. Hudson Valley Holding Corp. National Health Investors, Inc. 59 ProAssurance Corp. SVB Financial Group † Health Care — 25.3% Accretive Health, Inc. † Acorda Therapeutics, Inc. † Air Methods Corp. † Akorn, Inc. † Alkermes PLC † AMERIGROUP Corp. † 61 Amsurg Corp., ClassA † Ariad Pharmaceuticals, Inc. † Arthrocare Corp. † athenahealth, Inc. † AVEO Pharmaceuticals, Inc. † Bio-Reference Labs, Inc. † Catalyst Health Solutions, Inc. † Centene Corp. † Cepheid, Inc. † Chemed Corp. 60 Computer Programs & Systems, Inc. Corvel Corp. † Cubist Pharmaceuticals, Inc. † Depomed, Inc. † Emergent Biosolutions, Inc. † Enzon Pharmaceuticals, Inc. † Haemonetics Corp. † Wilshire Mutual Funds, Inc. Small Company Growth Portfolio September 30, 2011 Schedule of Investments (Unaudited) Shares Value Health Care — 25.3% (continued) HealthSouth Corp. † $ Healthspring, Inc. † HealthStream, Inc. † HMS Holdings Corp. † Incyte Corp., Ltd. † Jazz Pharmaceuticals, Inc. † LHC Group, Inc. † Magellan Health Services, Inc. † Maxygen, Inc. Medicines Co. (The) † Medicis Pharmaceutical Corp., ClassA Medidata Solutions, Inc. † Medivation, Inc. † Meridian Bioscience, Inc. Momenta Pharmaceuticals, Inc. † 63 Neogen Corp. † Neurocrine Biosciences, Inc. † NuVasive, Inc. † NxStage Medical, Inc. † Obagi Medical Products, Inc. † Omnicell, Inc. † Onyx Pharmaceuticals, Inc. † Par Pharmaceutical Cos., Inc. † PDL BioPharma, Inc. Pernix Therapeutics Holdings † PSS World Medical, Inc. † Quality Systems, Inc. Questcor Pharmaceuticals, Inc. † Salix Pharmaceuticals, Ltd. † Sciclone Pharmaceuticals, Inc. † Select Medical Holdings Corp. † Sirona Dental Systems, Inc. † Skilled Healthcare Group, Inc., ClassA † Spectrum Pharmaceuticals, Inc. † Staar Surgical Co. † STERIS Corp. Targacept, Inc. † Team Health Holdings, Inc. † Transcend Services, Inc. † Viropharma, Inc. † WellCare Health Plans, Inc. † West Pharmaceutical Services, Inc. Industrials — 13.9% 3D Systems Corp. † AAR Corp. Acacia Research-Acacia Technologies † Actuant Corp., ClassA Advisory Board Co. (The) † Aircastle, Ltd. Allegiant Travel Co., ClassA † Altra Holdings, Inc. † American Science & Engineering, Inc. APAC Customer Services, Inc. † Astec Industries, Inc. † Belden, Inc. Blount International, Inc. † Brady Corp., ClassA Briggs & Stratton Corp. 59 Chart Industries, Inc. † Coleman Cable, Inc. † Deluxe Corp. DigitalGlobe, Inc. † DXP Enterprises, Inc. † Encore Wire Corp. HEICO Corp. Shares Value Industrials — 13.9% (continued) Hexcel Corp. † $ Huron Consulting Group, Inc. † Insperity, Inc. Interface, Inc., ClassA Kaman Corp. Middleby Corp. † Miller Industries, Inc. Mine Safety Appliances Co. Mistras Group, Inc. † Mueller Industries, Inc. Pike Electric Corp. † Polypore International, Inc. † RBC Bearings, Inc. † Rush Enterprises, Inc., ClassA † Standard Parking Corp. † Sun Hydraulics Corp. TAL International Group, Inc. Tennant Co. Textainer Group Holdings, Ltd. Titan International, Inc. Tredegar Corp. Trimas Corp. † Viad Corp. Watsco, Inc. Woodward Governor Co. Information Technology — 22.4% Acme Packet, Inc. † ADTRAN, Inc. Advent Software, Inc. † Ancestry.com, Inc. † Anixter International, Inc. Aruba Networks, Inc. † Aspen Technology, Inc. † Blackbaud, Inc. Blackboard, Inc. † Brightpoint, Inc. † Cabot Microelectronics Corp. † CACI International, Inc., ClassA † Cardtronics, Inc. † Cirrus Logic, Inc. † Coherent, Inc. † CommVault Systems, Inc. † Constant Contact, Inc. † CSG Systems International, Inc. † Cymer, Inc. † Daktronics, Inc. DTS, Inc. † Echo Global Logistics, Inc. † Entegris, Inc. † Euronet Worldwide, Inc. † Fair Isaac Corp. 79 FARO Technologies, Inc. † FEI Co. † GT Advanced Technologies, Inc. † Heartland Payment Systems, Inc. Hittite Microwave Corp. † Insight Enterprises, Inc. † InterDigital, Inc. IPG Photonics Corp. † j2 Global Communications, Inc. Jack Henry & Associates, Inc. Keynote Systems, Inc. Littelfuse, Inc. LivePerson, Inc. † Manhattan Associates, Inc. † Wilshire Mutual Funds, Inc. Small Company Growth Portfolio
